Citation Nr: 1819887	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  12-20 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for residuals of a hysterectomy with bilateral salpingo oophorectomy. 

3.  Entitlement to service connection for bilateral plantar fasciitis, status-post bilateral fasciotomies. 

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran served on active duty from September 1974 to October 1977 and from June 1990 to February 1991, with service in the Army National Guard from March 1989 to March 2002. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).


REMAND

The Board finds that additional development is required for the claims for service connection.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claims.

With regard to the claim for service connection for a back disability, hysterectomy, and a foot disability, the Board notes that the Veteran has not been provided VA examination.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (2012); 38 C.F.R. § 3.159 (c)(4) (2017); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  The term active military, naval, or air service includes any period of ACDUTRA (active duty for training) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty.  That term also includes any period of INACDUTRA (inactive duty for training) during which the individual was disabled from an injury incurred or aggravated in line of duty.  Thus, the Veteran may be service-connected for a disability if it is shown that disability had its onset during a period of ACDUTRA or is related to an injury incurred during a period of ACDUTRA or INACDUTRA.

Here, the Board finds that the evidence of record is sufficient to demonstrate that all three of the claimed disabilities related to the Veteran's back, foot, and hysterectomy disabilities, have been asserted to have begun during the Veteran's service, to include during service in the National Guard.  Specifically, with regard to the back disability, the Veteran noted, to specifically include her during her testimony before the undersigned, that the back started bothering her after doing sit-ups and training during National Guard service, sometime in 1989 to 1990.  With regards to the foot disability, the Veteran has provided medical treatment records documenting diagnosis and subsequent treatment for a foot disability, to include plantar fasciitis during National Guard service as early as 1996.  Finally, the Veteran has continuously asserted, and the record shows that she had ovarian cysts during her first period of active service, sometime in 1974.  The Veteran asserts those cysts ultimately required a hysterectomy, after her active service.  

The Board notes that while the evidence, to include the Veteran's lay statements, may not be competent to be dispositive of the claim, the records are sufficient to overcome the low threshold necessary to trigger VA's duty to provide an examination for the claimed disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, remand is required for further development, to include affording the Veteran contemporaneous VA examinations to assess the nature and etiology of the claimed disabilities. 

Additionally, the Board finds that the Veteran should be provided addition VA audiology examination for claimed bilateral hearing loss.  The Board notes that the Veteran was provided a VA examination to assess the nature and etiology of her claimed bilateral hearing loss in September 2010, more than seven and a half years ago.  At the time of that examination the Veteran was evaluated with normal hearing for VA purposes based on the objective criteria of puretone thresholds and speech discrimination.  Therefore, the claim was denied by the RO because the hearing loss did not meet the criteria to constitute a current disability.  38 C.F.R. § 3.385 (2017).  Since the last examination, the evidence suggests a worsening of hearing loss, and the Board finds that a contemporaneous examination is needed to make that determination.  

With regards to the claim for tinnitus, the Board finds that the VA examinations of record, to include several addendum opinions assessing the nature and etiology of tinnitus are incomplete.  Specifically, in VA examinations and addendum opinions from November 2010 and May 212, both examiners, after noting the Veteran's recurrent tinnitus and in-service noise exposure, concluded that tinnitus was not related to her active service.  Both examiners qualified the opinions noting that it would be mere speculation to provide any opinion regarding nexus based on the information of record.  Therefore, the Board finds that both VA examiners' opinions to be incomplete, and further development, to include a new examination and opinion with regards to the Veteran's tinnitus must be obtained.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include any records from any private physicians that are not already of record.

3.  Then, schedule the Veteran for a VA spine examination.  The examiner must review the claims file and should note that review in the report. The examiner should provide a diagnosis of all disabilities related to the lumbar spine and opine whether it is as likely as not (50 percent probability or greater) that any current diagnosis is related to or aggravated by any period of active service or is related to an event or injury incurred during a period of INACDUTRA or ACDUTRA.  A complete rationale for any opinion expressed should be included in the report.

4.  Then, schedule the Veteran for a VA examination for hysterectomy.  The examiner must review the claims file and should note that review in the report. The examiner should provide a diagnosis of all disabilities related to the claimed cysts, or residuals of hysterectomy with bilateral salpingo oophorectomy, and opine whether it is as likely as not (50 percent probability or greater) that each current reproductive disability is related to or aggravated by any period of active service or is related to an event or injury incurred during a period of INACDUTRA or ACDUTRA.  The examiner should discuss any ovarian cysts shown by the record, and whether those cysts are related to service and whether the eventual hysterectomy is related to the cysts.  A complete rationale for any opinion expressed should be included in the report.

5.  Then, schedule the Veteran for a VA examination for a claimed foot disability.  The examiner must review the claims file and should note that review in the report. The examiner should provide a diagnosis of all disabilities related to the foot and opine whether it is as likely as not (50 percent probability or greater) that any current diagnosis is related to or aggravated by any period of active service or is related to an event or injury incurred during a period of INACDUTRA or ACDUTRA.  A complete rationale for any opinion expressed should be included in the report.

6.  Then, schedule the Veteran for a VA examination for claimed hearing loss and tinnitus.  The examiner must review the claims file and should note that review in the report. The examiner should provide a diagnosis and opine whether it is as likely as not (50 percent probability or greater) that any current diagnosis is related to or aggravated by any period of active service or is related to an event or injury incurred during a period of INACDUTRA or ACDUTRA.  A complete rationale for any opinion expressed should be included in the report.

7.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  The, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




